Order entered January 30, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00449-CR

                        ROYAL DOUGLAS ROBINSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00017-U

                                           ORDER
       On January 21, 2017, the Court was notified that appellate counsel Gregory Neugebauer

had died. On January 26, 2017, we removed this appeal from submission and ordered the trial

court to appoint new counsel for appellant for the duration of the appeal, including any post-

submission issues. We noted that the case had been fully briefed and would proceed on the

briefs before the Court. On January 30, 2017, we were notified that Celia Sams had been

appointed as appellate counsel. Accordingly, we DIRECT the Clerk to add Celia Sams as

appellant’s attorney of record on this appeal and to remove Gregory Neugebauer.

       This case will be submitted in due course.


                                                     /s/   ADA BROWN
                                                           JUSTICE